Title: Edward Livingston to James Madison, 8 February 1834
From: Livingston, Edward
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Paris
                                
                                8. Feby 1834
                            
                        
                         
                        Your letter to Major Lee was immediately sent to him. The few lines which accompanied it gave me great
                            pleasure as an evidence of your returning health, and because they afford me an excuse for recalling myself to your
                            remembrance and of renewing the assurance of that high respect and veneration which I have always entertained for your
                            person and character and the value I place on the kind regard with which you have honored me—
                        I find myself placed in a position quite new to me but it would be new even to those most experienced in the
                            diplomacy of former times—the politics and character of all Europe is are undergoing a radical change but no where is it
                            so evident as in France. They are longer the same people, and it is difficult to realize the idea that the present
                            government are the descendants of the Frenchmen of the last century. Titles and birth have lost all their illusions—still
                            adhered to by the old, but tolerated as distinctions without meaning, by the young who are a grave & well educated
                            & laborious race—The Government has a decided majority in both Chambers, and having a well disciplined regular
                            force of near 400,000 Men, is considered generally as well established, but there are two powerful parties in the Kingdom
                            The friends of the Old Dynasty, and the republicans—which opposed of Course to each other in principle, yet unite in
                            calling for universal suffrage, as the means of Destroying the present order. As the present number of Electors is
                            comparatively few, they are easily influenced by the Executive and therefore the Ministry hope that the approaching
                            election will give them a chamber equally well disposed—but about the same time comes on the Election for Officers of the
                            National guard where every householder has a Vote—and if the republicans obtain the Command of that formidable body of
                            more than a million, the Consequence must be another revolution, which is also preparing by great violence in the Debates
                            of the Chamber of Deputies. Yet I think the chances are in favor of the present Government, but yet they are chances. In the mean time the strictest friendship is Cultivated with England which they boast,
                            will preserve the peace of Europe, it hangs however on a thread—The Death of the Sultan, an Insurrection at
                            Constantinople, The success of Don Carlos in Spain calling for the intervention of France, or any serious Disturbance in
                            Piedmont will be the signal for a general War, for which neither France nor England is well prepared. Here is a long
                            & I fear an uninteresting detail, were I to write of what is much more so to my feeling it would be of our
                            domestic concerns—but as I can only refer to matters which before you receive my letter will I hope have ceased to
                            agitate the public mind, I confine myself to a request of being most respectfully called to the remembrance of Mrs. Madison
                            and to the renewed assurance of the highest consideration & Esteem with which I have the honor to be Your Mo Obd
                            Ser
                        
                        
                            
                                Edw Livingston
                            
                        
                    